I agree with Justice Walker that the judgment of the trial court ought to be affirmed, and agree with him in all conclusions announced in the opinion, except the following:
"Articles 1970 and 1971, Texas Complete Statutes, providing that the trial court shall submit his charge to counsel for their inspection before reading it to the jury, is highly remedial in its nature, and neither the trial court nor counsel can waive its provisions."
I am not prepared at this time to say that the trial court and counsel in a case may not waive the provision of the articles mentioned, if they desire to do so.